Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 11/24/2020.  Claims  19-37  are pending and considered on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-29 of copending Application No. 17314190. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘190 teach a method of making a product, product itself, and method of using a product which is an animal feed comprising the red algae Asparagopsis.  ‘190 teach the amount of red algae ranges from 15-25 wt% (comprises at least 0.067%, see Specification pg. 9, lines 20-22).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 19-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9980995. Although the claims at issue are not identical, they are not patentably distinct from each other because US’995 teach feeding an animal a food supplement comprising the red algae Asparagopsis taxiformis. US’995 teach that the amount of Asparagopsis ranges from 16.67-0.067 wt% (col 13, lines 55-60).

Claims 19-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10881697. Although the claims at issue are not identical, they are not patentably distinct from each other because US’697 teach feeding an animal a food supplement comprising the red algae Asparagopsis armata. US’697 teach that the amount of Asparagopsis ranges from 16.67-0.067 wt% (col 2, lines 20-25).

Claims 19-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11006655. Although the claims at issue are not identical, they are not patentably distinct from each other because US’655 teach feeding an animal a food supplement comprising the red algae Asparagopsis armata. US’655 teach that the amount of Asparagopsis ranges from 1-3 wt% (col 6, lines 50-55).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraan et al. (US 2012/0177806).
	Kraan et al. teach an animal feed that comprises 0.05-1.0% of the red algae Falkenbergia rufolanosa [0055], which is a synonym for Asparagopsis armata (see AlgaeBase Asparagopsis armata Harvey 1855).  This means the animal food composition of Kraan et al. is 0.05-1.0% of Asparagopsis armata.  Kraan et al. teach that Asparagopsis armata contains 52 organobromine compounds (e.g. secondary metabolites) which are effective to improve the taste of farmed fish.
	While Kraan et al. does not expressly teach that their animal food with Asparagopsis reduces methane, this is an intended result of the structure of the composition.  Since Kraan et al. teach a food with the same structure as claimed, then they also meet the limitations of the intended results (see MPEP 2111.04 I).  
Therefore the invention as a whole is anticipated by the reference.
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699